ln form tue civ 454l -of yf4l o30 or department of the treasury internal_revenue_service washington d c ang jana contact person id number telephone number pp eo t y employer_identification_number key district legend s t x dear applicant this is in response to the ruling requests contained in your letter dated date wherein you requested a ruling that a set-aside of funds be recognized as satisfying the suitability test of sec_4942 i of the internal_revenue_code and sec_53_4942_a_-3 of the foundation excise and similar taxes regulations m is a_trust that was formed in september the trust agreement provides in part that m may make distributions to charitable organizations or make payments directly for charitable purposes without making use of an intermediary organization provided that in each case the funds are used in ten identified counties located in three states n and p m has been recognized by the service as exempt from federal_income_tax as an organization described in sec_501 of the code and has been classified as a private_foundation under section dollar_figure a as of date the fair_market_value of m's net assets for purposes of computing m's minimum investment retum was approximately dollar_figurex m requests approval to set_aside an amount equal to approximately dollar_figure 5x earned in the taxable_year ending date and payable in the taxable_year ending date and the lesser_of approximately dollar_figure x or its minimumdistributable amount for the taxable_year ending august and payable in the taxable_year ending date so that these amounts will be treated as qualifying distributions under code sec_4942 in the taxable years ending date and date o m plans to undertake a life quality and health care initiative the project which initially will be a two-year evaluation of the efficacy of the t healthcare system this system has been developed by a department of the university of n the project will evaluate cost and quality of at-home care provided to individuals with chronic lung diseases or chest cancer participants in the study will be residents of q county state of n if the t health system proves successful the project will in a second_phase be extended to all ten counties a mobile dental mammography and bone density unit may be added m requests approval to set_aside a maximum of slightly over dollar_figure x comprised of the amounts set forth above for the taxable years ending date and date the set-aside will be used to fund the first_phase of the project if the request is approved the set-aside amounts will be set_aside on the last day of each taxable_year if at the end of the first_phase the project is successful and is extended to all ten counties m may apply for a set-aside at that time to fund the expansion of the project m plans to fund the project by direct payment of expenses as they are incurred these expenses will be incurred throughout the planning and two-year evaluation phase however you are not certain that these expenses will be incurred prior to the end of the and taxable years hence the need to se aside funds so that they are available as the project incurs expenses the project requires extensive coordination and long-term planning a planning stage is necessary to enroll patients hire staff develop protocol and perfect and install technology the project will involve a number of organizations including the medical center at the university of n r which is involved with epidemiological research s a well known clinic the q county health council and home health agencies among others project participants including patients medical and research personnel and the various organizations require assurance that funding will be available to complete the project epidemiological procedures are now being developed by r which is affiliated with a consortium of regional universities wireless physiologic technology will have to be installed in each patient's home this technology is being developed at s and is represented to be a sensitive non-invasive technique for determining early changes in cardiac physiology and early signs of respiratory and cardiac failure video phone lines will be set up between home sites and the medical center of university of n or other central site similar connections will be made for physician patient consultations patients and at-home caregivers will need to communicate directly with a qualified nursing service which will supervise home-care activity by video monitoring patients will be evaluated over at least a two year period to determine the incidence of hospitalization the cost of medical_care for in-and out-patient services and the incidence of active home health care including oxygen therapy antibiotics lung toiletry therapy and home service visits patient and physician satisfaction surveys will also be conducted you hypothesize that the use of home health care telecommunication techniques and wireless physiologic monitoring through low cost video and phone lines will result in many health care benefits including direct communication between rural underserved areas and tertiary health care centers you perceive additional advantages to include the lessening of rural physician and patient isolation improved accessibility to specialist care earlier determination of disturbed physiology and prompt and more expeditious decreased hospitalization and more efficient use of low cost health providers supervised by physicians will be evaluated as to their ability to lower costs while sustaining quality medical services patients will be surveyed as to their satisfaction with the care they receive and the benefits of receiving at-home care of medical intervention institution disorders patients chronic with in the project will evaluate residents of q county state of n who are homebound or severely restricted in activity because of chronic lung disease or have been diagnosed with chest cancer and require acute care in per capita income in q county was approximately dollar_figure some of the work force was unemployed over of the residents rely on health insurance provided by the state of n as their primary source of health insurance q county has been made a federal primary care shortage site because of low income and state and federal dental shortages in the incidence of chronic lung disease in q county was approximately double that of the state of n as a whole the proposed budget for patients participating in the project will be monitored for a minimum of two years assuming a total of patients is approximately dollar_figure 8x approximately dollar_figure 2x will be allocated to personnel including a project manager data manager epidemiologist statistician and investigators approximately dollar_figure 8x will be allocated to equipment the equipment budget includes one telemedicine site per county home health remote site equipment and biosensors for each patient the remainder of the budget is allocated to contractual services eg home health nurses and rent first_phase of the project the sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income temaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after january an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as it meets the requirements of subparagraph b of sec_4942 a qualifying_distribution if sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the detail of the program have been finalized the proposed set-aside for the taxable years ending date and date is in furtherance of m’s stated charitable purposes as described above the funds to be set_aside will be used to promote the health care of residents of ten rural medically underserved counties in the states of n o and p initially the project will focus on q county in n which is very poor and whose incidence of chronic lung disease is approximately double that of n as a whole thus the proposed set-aside will be used to accomplish a purpose described in code sec_170 as required by sec_4942 you have also established to our satisfaction that the project can be better accomplished by such set- aside rather than by immediate payment of funds you have submitted a sworn statement from a trustee of m stating that the funds to be set_aside on august and date will actually be paid prior to the expiration of months from the date of the set-aside based on the foregoing we rule that the set-aside of approximately dollar_figure 5x for the taxable_year ending date payable in the taxable_year ending date and the lesser_of approximately dollar_figure 2x or m’s minimum distributable_amount for the taxable_year ending date payable in the taxable_year ending date satisifies the requirements of sec_4942 b i of the code and sec_53_4942_a_-3 of the regulations the suitability test accordingly the set-asides in question can be treated as qualifying distributions for m’s taxable years ending august and date we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set- aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation’s minimum invest return see sec_53 a - c and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to your key district_director we are sending a copy of this ruling to your key district_director for exempt_organization matters because this letter could heip resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_6110 of the code thank you for your cooperation sincerely jereta vy sook gerald v sack chief exempt_organizations technical branch of f
